Citation Nr: 1216866	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  05-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right knee disability. 

2.  Entitlement to a rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Maaz Quraishi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to December 1992. 

This appeal originally came to the Board of Veterans' Appeals  (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Waco, Texas.  In September 2007 and again in January 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to September 1, 2010, the probative medical evidence of record does not reflect that flexion in the Veteran's right knee is limited to 15 degrees or less, nor does it reflect that extension of his right knee is limited to more than 5 degrees, that his right knee is ankylosed, or that his right knee is otherwise impaired.

2.  The September 1, 2010 VA examination noted pain throughout the arc of flexion testing of the right knee.

3.  Both medical and lay evidence indicate that the Veteran has suffered from slight instability in his right knee.  

4.  Prior to September 1, 2010, the probative medical evidence of record does not reflect that flexion in the Veteran's left knee is limited to 15 degrees or less, nor does it reflect that extension of his left knee is limited to more than 5 degrees, that his left knee is ankylosed, or that his left knee is otherwise impaired.

5.  The September 1, 2010 VA examination noted pain throughout the arc of flexion testing of the left knee.

6.  Both medical and lay evidence indicate that the Veteran has suffered from slight instability in his left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right knee disability have not been met prior to September 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5256-63.

2.  From September 1, 2010, the criteria for a 30 percent rating for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5260.

3.  The criteria for a separate 10 percent rating for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5257.

4.  The criteria for a rating in excess of 20 percent for a left knee disability have not been met prior to September 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5256-63.

5.  From September 1, 2010, the criteria for a 30 percent rating for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5260.

6.  The criteria for a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 5257.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in April 2004.  Additional notice was sent in May 2005, March 2006, April 2006, and the claims were readjudicated in a March 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Ratings

The Veteran contends that his service-connected bilateral knee disabilities are more disabling than currently evaluated.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending. In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Service connection for right and left knee disabilities was granted in an April 1993 rating decision.  A 10 percent rating was assigned for the left knee and a noncompensable rating for the right knee.  A hearing officer's decision dated in July 1994 increased the ratings to 20 percent for the left knee and 10 percent for the right knee.  An October 1997 rating decision increased the right knee rating to 20 percent.  The August 2004 rating decision on appeal characterized the right knee disability as right knee strain with degenerative changes and medial compartment narrowing, and the left knee disability as left knee remote anterior cruciate ligament injury, status postoperative cruciate reconstruction with medial compartment narrowing.

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected left and right knee disabilities as 20 percent disabling under Diagnostic Code 5260 (pertaining to limitation of leg flexion).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.

A January 2004 treatment record noted complaints of bilateral knee pain.  On examination, the knees were not swollen, red, or warm to the touch.  

A VA examination was conducted in May 2004.  The Veteran reported that his knees caused pain and would give out frequently.  Walking down stairs was a particular problem for him.  On examination, left and right knee motions were from zero to 120 degrees.  Further flexion beyond that point was limited by some pain.  The collateral ligaments and patella were stable bilaterally.  There was a slight laxity of the anterior cruciate on Lachman's testing of each knee; the examiner described this as a mild degree of instability.  The examiner did not identify a McMurray's sign.  Patellar crepitus was present in the right knee but not the left.  The examiner noted that the size of the Veteran's legs made it difficult to carry out tests for instability, however he could not identify any moderate or marked instability in either knee.  The Veteran's reported pain limited his knee function beyond that suggested by his ranges of motion; the examiner estimated this as 15 percent more than what his disability would be otherwise.  

On VA examination in November 2005, the Veteran reported pain and instability of both knees, with frequent falls.  He reported that his left knee was worse than the right, with frequent swelling.  On examination, the left knee was slightly larger than the right.  There was left knee flexion of zero to 100 degrees, with pain medially and laterally at 100 degrees "minus 40 degrees secondary to pain left knee."  Right knee flexion was from zero to 125 degrees with mild pain medially and laterally, minus 15 degrees for pain.  There was extension of minus five degrees in the left knee; the Veteran grimaced the entire time of extension.  Crepitus and laxity were noted in the left knee.  The right knee showed full extension.  There was no abnormal gait or instability with walking 50 to 60 feet back and forth.  Medial and lateral collateral ligaments were stable bilaterally as were anterior and posterior cruciate ligaments.  No gross instability was present and active ranges of motion did not produce any weakness, fatigue, or incoordination.  The Veteran was noted to be morbidly obese.  

A July 2006 orthopedic treatment record noted the Veteran's report of trouble sleeping due to knee pain.  There was full extension bilaterally, and approximately 60 degrees of flexion before he started to have too much pain to proceed further.  There was no varus or valgus instability of either knee.  Effusion was difficult to assess due to the Veteran's obesity.  

In July 2010 the Veteran reported constant knee pain.  Examination showed no effusion of either knee.  He was able to fully extend both knees and to flex both knees to 90 degrees.  The Veteran complained of pain during the examination.  There was no ligamentous instability, and Lachman's test was negative bilaterally.  

Magnetic resonance imagining (MRI) testing was done on both knees in August 2010.  The right knee showed tear of the posterior horn of the medial meniscus with flap type morphology, and mild patellofemoral chondromalacia.  The left knee showed intact anterior cruciate ligament graft; complex tear of posterior horn of the medial meniscus versus meniscal resection; severe patellar chondromalacia; and joint effusion and synovial hypertrophy.

On VA examination on September 1, 2010, the Veteran reported bilateral knee pain, painful clicking, and popping.  He reported feelings of giving way that have caused him to fall.  The Veteran also reported locking, stiffness, heat, swelling, and redness of the knees.  His walking was limited to 300 to 400 feet, and standing was limited to three or four minutes.  He was able to take care of his basic activities of daily living but stated that he had to do them very slowly, and to sit and rest in between.  He reported that he left his job due to knee pain.  On examination, his gait was antalgic with the aid of a cane.  On examination, strength was 5/5 bilaterally.  Passive range of motion of each knee was zero to 90 degrees with complaints of pain over the entire arc.  Active range of motion of each knee produced pain in the entire arc.  The Veteran did not exhibit any further loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did complain of increased pain on repetitive motion testing.  There was no swelling, heat, or redness bilaterally.  Palpable crepitus was noted on range of motion testing bilaterally.  There was negative Lachman's test bilaterally.  The knees were stable to varus and valgus stress.  There was negative anterior and posterior drawer bilaterally.  McMurray's was positive for pain in both knees.  There was no meniscal clunk, but crepitus and popping were audible on range of motion testing.  The examiner noted that the Veteran was very difficult to examine; he had a moderate amount of muscle guarding with all testing, and it was very difficult to get a good examination regarding stability of the knees.  The examiner noted that the recent MRI evidence indicated that all ligaments were intact bilaterally; while there was no evidence of ligamentous laxity or tears of the anterior cruciate, posterior cruciate, or collateral ligaments, the meniscal tears of both knees could give a feeling of instability, as could muscular weakness or deconditioning of the knee.  The examiner noted that the Veteran's knees rendered him unemployable from a position requiring extensive travelling and walking, but not from very sedentary work.  

After a review of the evidence of record, the Board finds that the range of motion findings detailed above do not support the next-higher 30 percent evaluation for either flexion or extension of the right or left knees prior to September 1, 2010.  However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the present case, the evidence of record reveals numerous complaints of bilateral knee pain.  Indeed, while bilateral knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 30 percent rating under Diagnostic Codes 5260 or 5261.  

Flexion of the Veteran's right knee has been shown to be 120 degrees in May 2004; 125 degrees (minus 15 degrees for pain) in November 2005; 60 degrees before pain in July 2006; 90 degrees in July 2010; and 90 degrees (with pain over the whole range) in September 2010.  Extension has been full.  Flexion of the left knee has been shown to be 120 degrees in May 2004; 100 degrees (minus 40 degrees for pain) in November 2005; 60 degrees before pain in July 2006; 90 degrees in July 2010; and 90 degrees (with pain over the whole range) in September 2010.  

As a 30 percent evaluation requires limitation of flexion to 15 degrees or limitation of extension to 20 degrees, the Board concludes that even with consideration of limitation due to pain, the Veteran does not meet the criteria for a higher rating in excess of 20 percent for either knee prior to September 1, 2010.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

On the September 1, 2010 VA examination  the Veteran's left and right knee flexion was noted to be painful throughout the arc of the testing.  Thus, the maximum 30 percent rating based on limitation of flexion is warranted for each knee from that date.

The Board has also contemplated whether an additional separate evaluation is applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish limitation of extension of either knee to a compensable degree.  Thus, assignment of separate evaluations for limitation of flexion and extension of either leg is not appropriate here.

The evidence does demonstrate repeated complaints of instability and laxity in both knees.  The May 2004 VA examination noted slight laxity of both knees.  The September 2010 VA examiner noted that while the recent MRI evidence indicated that all ligaments were intact bilaterally, that the meniscal tears of both knees could give a feeling of instability.  As there is evidence of slight instability in both knees, a separate 10 percent rating under  Diagnostic Code 5257 is warranted for each knee.  See VAOPGCPREC 23-97, 9-98.

The Board has also considered whether an increased rating for either knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  There are no other relevant code sections for consideration.

To the extent the record has raised the issue of the Veteran's employability due to his service-connected knee disabilities, the Board notes that the Veteran, in an April 2011 statement, explicitly stated that he did not believe consideration of his employability should be addressed by an orthopedic examiner; he believed it to be an invasion of his privacy to have his employability discussed in the context of his knee disabilities.  Thus, the Board will not further address the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular evaluation is appropriate here.  The discussion above reflects that the symptoms of the Veteran's knee disabilities are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 20 percent for a right knee disability is denied prior to September 1, 2010. 

A 30 percent rating for right knee disability is granted from September 1, 2010.

A rating in excess of 20 percent for a left knee disability is denied prior to September 1, 2010.

A 30 percent rating for left knee disability is granted from September 1, 2010.

A separate 10 percent rating for slight right knee instability is granted.  

A separate 10 percent rating for slight left knee instability is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


